In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                       Filed: April 17, 2020

*************************
RUSSELL BURDEN,                            *       No. 16-359V
                                           *
                     Petitioner,           *       Special Master Sanders
v.                                         *
                                           *
SECRETARY OF HEALTH                        *       Stipulation for Award; Influenza (“flu”)
AND HUMAN SERVICES,                        *       Vaccine; Gullain-Barré Syndrome (“GBS”)
                                           *
                     Respondent.           *
*************************
Ronald Homer, Conway, Homer, P.C, Boston, MA, for Petitioner.
Linda Renzi, United States Department of Justice, Washington, DC, for Respondent.

                                            DECISION 1

       On March 21, 2016, Russell Burden (“Petitioner”) filed a petition for compensation
pursuant to the National Vaccine Injury Compensation Program. 2 42 U.S.C. §§ 300aa-10 to -34
(2012); Pet. at 1, ECF No. 1. Petitioner alleged that the influenza (“flu”) vaccine he received on
October 7, 2013, caused him to develop Guillain-Barré syndrome (“GBS”). See Stip. at 1, ECF
No. 82; Pet. at 1. Petitioner further alleged that he experienced the residual effects of his injury
for more than six months. Stip. at 1.

         On April 14, 2020, the parties filed a stipulation in which they state that a decision should
be entered awarding compensation to Petitioner. Id. at 2. Respondent denies that the flu vaccine
caused Petitioner’s alleged GBS, or any other injury. Id. at 1–2. Nevertheless, the parties agree
to the joint stipulation, attached hereto as Appendix A. I find the stipulation reasonable and adopt
it as the decision of the Court in awarding damages, on the terms set forth therein.




1
  This decision shall be posted on the website of the United States Court of Federal Claims, in
accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913
(codified as amended at 44 U.S.C. § 3501 note (2012)). This means the Decision will be
available to anyone with access to the Internet. As provided by Vaccine Rule 18(b), each party
has 14 days within which to request redaction “of any information furnished by that party: (1) that
is a trade secret or commercial or financial in substance and is privileged or confidential; or (2)
that includes medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b).
2
    National Childhood Vaccine Injury Act of 1986, Pub L. No. 99-660, 100 Stat. 3755.
        The parties stipulate that Petitioner shall receive the following compensation:

    1. A lump sum of $620,581.78, which amount represents compensation for first year
       life care expenses ($20,581.78), and combined lost earnings, pain and suffering and
       past unreimbursable expenses ($600,000.00) in the form of a check payable to
       petitioner;

    2. A lump sum of $9,509.98, which amount represents reimbursement of a
       Pennsylvania Department of Human Services lien for services rendered on behalf of
       petitioner, in the form of a check payable jointly to Petitioner and the Pennsylvania
       Department of Human Services, and mailed to:

                                Department of Human Services
                                       P.O. Box 8486
                                 Harrisburg, PA 17105-8486
                                      CIS #: 820230514
                                     Attn: Melody Fleck

        Petitioner agrees to endorse this check to the Department of Human Services; and

    3. An amount sufficient to purchase the annuity contract described in paragraph 10
       below, paid to the life insurance company from which the annuity will be purchased
       (the "Life Insurance Company").

    4. This amount represents compensation for all damages that would be available
       under 42 U.S.C. § 300aa-15(a).

Id. at 2.

       I approve the requested amount for Petitioner’s compensation. Accordingly, an award
should be made consistent with the stipulation.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of
Court SHALL ENTER JUDGMENT in accordance with the terms of the parties’ stipulation. 3

        IT IS SO ORDERED.

                                                     s/Herbrina D. Sanders
                                                     Herbrina D. Sanders
                                                     Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.

                                                 2